Citation Nr: 0729351	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral tinea 
pedis/onychomycosis, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for bilateral 
hearing loss, jungle rot in the right foot, and tinnitus.  
After the service connection claim for the foot was amended 
to include jungle rot in the left foot, the RO continued the 
denial in the April 2006 supplemental statement of the case.  
In July 2007, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.

The issue of service connection for bilateral tinea 
pedis/onychomycosis (claimed as jungle rot) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Resolving all doubt, competent medical evidence shows a 
relationship between the veteran's current left ear hearing 
loss disability and service.

2.  Right ear hearing loss was not diagnosed in service or 
within one year thereafter; and the preponderance of the 
evidence shows no relationship between the current right ear 
hearing loss and service.

2.  Resolving all doubt, competent medical evidence shows a 
relationship between the veteran's current tinnitus and 
service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2001.  The RO provided the appellant 
with additional notice in February 2005 and notice pursuant 
to Dingess v. Nicholson in March 2006, subsequent to the 
initial adjudication.  While the second and third notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an April 2006 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claims for left ear hearing 
loss and tinnitus have been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his current bilateral hearing loss 
and tinnitus are due to noise exposure in service.  He 
testified that he worked for six months as a sheet metal 
repairman in service and was exposed to noise from turbine 
engines, chain saws, and firing guns while working in the 
tail boom to make sure the guns were installed correctly.  He 
said that it was like putting his head in a bucket and having 
somebody bang on it.  He also recalled shells going off right 
over their hangar along with blasts, which were deafening.  
He said that they did not wear hearing protection.

Personnel records show the veteran's military occupational 
specialty in the Army was Air Frame Repairman.  This along 
with the veteran's competent testimony of his experience, 
including exposure to loud noises is enough to presume 
exposure to acoustic trauma in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Left ear hearing loss

Private medical records dated from 1993 to 2005 show current 
diagnoses of left ear hearing loss.  The determinative issue, 
thus, is whether these diagnoses are related to acoustic 
trauma in service.

The positive evidence consists of a July 2007 private medical 
statement, which notes that the audiologist had evaluated the 
veteran on several occasions and that the veteran had 
reported working on aircraft structures using a rivet gun 
without adequate hearing protection while in the military.  
The veteran also reported exposure to explosions, gunfire, 
and heavy equipment noises in service.  Following his 
military service, he reported working in construction.  After 
reviewing the file, the audiologist concluded that the 
veteran's hearing loss in the left ear was at least as likely 
as not related to military noise exposure and was aggravated 
by post military noise exposure.

The negative evidence consists of a November 2005 VA medical 
opinion, which notes the veteran's reports of noise exposure 
in service and after service as a construction worker, 
pipefitter, and plumber.  The veteran also had recreational 
noise exposure, though he reported that he wore hearing 
protection after service.  The physician noted that the 
veteran had normal hearing when discharged from service in 
1971 and that in his opinion the hearing loss was less likely 
as not caused by military duty.  The physician indicated that 
although the veteran subsequently developed left ear 
progressive hearing loss after discharge, he had industrial 
and non-industrial noise exposure as a pipefitter.

A January 2002 VA examiner noted that, although the veteran 
was exposed to noise during his service, there was no 
documented hearing loss during active duty.  The examiner did 
not provide an opinion, however, on the etiology of the 
veteran's hearing loss.

The negative and positive evidence in this case is more or 
less equally-balanced.  The audiologist who provided the 
positive opinion and the physician who provided the negative 
opinion both based their opinions on review of the claims 
file and provided reasonable bases for their opinions.  There 
is no reason to value one opinion over the over.  For this 
reason, all doubt is resolved in the veteran's favor and 
service connection for left ear hearing loss is warranted.  
38 C.F.R. § 3.102.

Right ear hearing loss

Private medical records dated from 1993 to 2005 show current 
diagnoses of right ear hearing loss.  The preponderance of 
the evidence, however, shows no relationship between these 
diagnoses and acoustic trauma in service.  

The veteran reportedly developed a benign acoustic tumor in 
his right ear around 1994, which was removed in 1996.  A 
November 2005 VA medical record notes that the diagnosis 
given was right ear schawannoma, which was a condition that 
existed for 16 years and occurred gradually with progressive 
hearing loss in the right ear.  The examiner found that the 
right acoustic neuroma caused a gradual worsening of hearing 
and subsequent loss of hearing after the tumor was removed.  
The veteran was reported to have no current functional 
hearing in the right ear.

A private audiologist submitted a statement in July 2007 that 
unfortunately an opinion on the etiology of the hearing loss 
in the right ear could not be made without resorting to mere 
speculation, because of the diagnosis of retrocochlear 
pathology and subsequent surgery to remove the tumor.

Although the veteran reported hearing loss prior to the 
development of the right acoustic neuroma, the first medical 
diagnosis was not until 1993, which coincides with the 
development of the right ear neuroma and is many years after 
service.  Therefore, service connection for right ear hearing 
loss is not warranted on a presumptive basis pursuant to 
38 C.F.R. §§ 3.307, 3.309.  

Service connection also is not warranted on a direct basis, 
as the negative evidence outweighs the positive evidence in 
this case.  While the veteran has argued that his current 
right ear hearing loss is related to exposure to noise in 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's current right ear hearing loss and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for right ear hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Tinnitus

Private medical records dated from 1996 to 2005 show current 
complaints of tinnitus.  As the record shows current 
complaints of tinnitus and in-service exposure to acoustic 
trauma, the determinative issue is whether these are related.

The positive evidence consists of a statement by a private 
audiologist in July 2007, which notes the veteran's in-
service exposure to noise from working on an aircraft 
structure using a rivet gun, explosions, gunfire, and heavy 
equipment noises.  The audiologist further noted the 
veteran's post-service noise exposure working in 
construction.  The audiologist determined that after 
reviewing the veteran's file, the tinnitus in the left ear 
was at least as likely as not related to military noise 
exposure.

The veteran's daughter also submitted a statement in April 
2005 that she recalled having to be careful playing with toys 
that produced repetitive or ringing noises as a child and 
that the veteran would say that the noise literally hurt his 
ears.  The veteran also testified that he recalled first 
hearing the ringing in his noise during his service in 
Vietnam working with the artillery.  The veteran and his 
daughter are competent to testify to that which they can 
observe or experience.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The negative evidence consists of a November 2005 VA 
examination report, which noted the veteran's complaints of 
symptoms of hyperacousis and ringing subsequent to discharge.  
The veteran reported the tinnitus had existed for the past 35 
years and occurred in both ears constantly.  The physician 
found that it was very difficult to determine by history or 
audiogram whether the tinnitus was caused by noise exposure 
while in the Army.  In the physician's opinion, the tinnitus 
was less likely as not caused by military duty.  The 
physician noted that the tinnitus was worse in the 1990's 
subsequent to the right ear surgery to remove the tumor and 
that the veteran had post-service noise exposure as a 
pipefitter.

A January 2002 VA examiner noted the veteran's reports of 
constant tinnitus and that the record showed inconsistencies 
as to when the tinnitus actually began.  The examiner found 
that the origin of tinnitus could not be determined on an at 
least likely as not basis on present evaluation.

The negative and positive evidence in this case is more or 
less equally-balanced.  The January 2002 examiner noted 
concern over when the tinnitus started but did not offer any 
opinion on the etiology of the disease.  Therefore, this 
opinion has little bearing on deciding whether or not the 
veteran's tinnitus is related to service.  The audiologist 
who provided the positive opinion and the physician who 
provided the negative opinion both based their opinions on 
review of the claims file and provided reasonable bases for 
their opinions.  There is no reason to value one opinion over 
the over.  Even though the positive medical evidence only 
relates the left ear tinnitus to noise exposure in service, 
one evaluation is assigned for tinnitus, whether it is 
perceived in one ear, both ears, or in the head.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  For this reason, all 
doubt is resolved in the veteran's favor and service 
connection for tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.



REMAND

Additional development is necessary before a decision can be 
made regarding the service connection claim for bilateral 
tinea pedis/onychomycosis, claimed as jungle rot.

The service medical records show a complaint of an ingrown 
toenail in July 1969.  The veteran testified that while he 
was in Vietnam he started having problems with Athlete's 
foot.  The veteran's wife also testified that she recalled 
the veteran coming back from service with an odorous foot 
problem that she did not notice before.  She further 
mentioned that the problems he has with his feet currently 
are the same ones she observed when the veteran got back from 
service.  

Private medical records dated from 1995 to 2005 show current 
treatment for tinea pedis and onychomycosis.

While the record shows a current diagnosis of bilateral tinea 
pedis/onychomycosis and in-service treatment for an ingrown 
toenail, as well as competent testimony of the foot symptoms 
starting in service and lasting until present, a medical 
opinion is necessary to determine whether these are related.

A November 2005 VA examiner noted the veteran's complaints of 
itching, shedding, and pain in the toes since 1969 and that 
the veteran had a right great toenail excision after service 
but that the records provided were inadequate to determine 
the etiology of the tinea pedis/onychomycosis.  The examiner 
noted the in-service finding of removal of an ingrown toenail 
of an unknown toe and found that he could not state beyond 
mere speculation whether the veteran had onychomycosis of the 
right foot during his service.

This opinion is speculative and does not tend to prove or 
disprove the veteran's claim.  Therefore, another medical 
opinion is necessary to resolve this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine 
whether the current diagnosis of tinea 
pedis/onychomycosis is at least as likely 
as not related to the veteran's service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether any 
current tinea pedis/onychomycosis is 
related to active service.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If any of the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


